I respectfully dissent.
Unlike the majority, I find the Magistrate's decision not to include the appellant's income from a second job for purposes of calculating child support is solely a legal issue reviewable by the trial court without a transcript. Likewise, I find the Magistrate's decision to deviate from the child support guidelines in the case sub judice was a legal conclusion based upon the undisputed facts and, as such, was reviewable by the trial court without a transcript. Accordingly, I would overrule appellant's first and third Assignments of Error.
I would overrule appellant's second and fourth Assignments of Error, as I find no abuse of the trial court's decision in either regard.
The judgment of the trial court should be affirmed.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Morrow County Common Pleas Court is reversed. This case is remanded to that court with instructions to consider the objections to the report of the Magistrate in accordance with the transcript of the proceedings, which is now a part of the record. Costs to divided equally  between appellant and appellee.